PER CURIAM.
,We reject the defendant’s claims that the evidence was insufficient to sustain his conviction, see Sorey v. State, 419 So.2d 810 (Fla.3d DCA 1982), rev. denied, 476 So.2d 675 (Fla.1985), and that the trial court’s reasons for upwardly departing from the presumptive guideline sentence were not clear and convincing, see Hankey v. State, 485 So.2d 827 (Fla.1986); Moore v. State, 468 So.2d 1081 (Fla.3d DCA 1985). We do, however, accept the State’s appropriate concession that the assessment of $15.00 in costs against the defendant without notice and hearing cannot stand, and that part of the judgment is, accordingly, ordered stricken. See Jenkins v. State, 444 So.2d 947 (Fla.1984); Johnson v. State, 486 So.2d 657 (Fla. 4th DCA 1986).
Affirmed as modified.